DETAILED ACTION
Response to Amendment
This Action is in response to the Examiner’s Amendment attached hereto.  Claims 24-28, 31 and 33-46 are still pending in the present application. 

Information Disclosure Statement
The information disclosure statement submitted on 3/25/2021 has been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given during a telephone conversation with Nicholas Beaulieu, Attorney of Record, on 3/26/2021.

The application has been amended as follows:

IN THE CLAIMS
24. (Currently Amended) An electronic device, comprising: 
a touchscreen comprising a first area and a second area; 
a processor coupled to the touchscreen; and

set a binding relationship between a first notification and a specified contact in an application, wherein the binding relationship is configured to be applied to the first notification;
display, based on the binding relationship, a lock screen on the touchscreen, wherein the lock screen comprises the [[a]] first notification received from the specified contact and corresponding to the [[an]] application in the first area that indicates a presence of an unread message from the specified contact, a fingerprint unlock icon in the second area, and a first user instruction in the second area, and wherein the first user instruction indicates to a user to verify a fingerprint of the user in the second area to unlock the touchscreen;
detect, in accordance with the first user instruction, a slide gesture on the lock screen, wherein the slide gesture starts from the first area and goes to the second area, and wherein the slide gesture comprises a first touch position in the first area and a second touch position in the second area;
display a second user instruction and not display the first user instruction in the second area in response to detecting the first touch position of the slide gesture, wherein the second user instruction indicates that the user can drag the first notification to the second area to unlock the touchscreen and view details of the first notification;
gather the fingerprint of the user in response to detecting the second touch position of the slide gesture in the second area;

unlock the touchscreen and display a graphical user interface of the application corresponding to the first notification on the touchscreen when the fingerprint of the user is verified successfully.

31-43 (Cancelled)
45-46 (Cancelled)

47. (New) A computer program product comprising instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an electronic device to: 
set a binding relationship between a first notification and a specified contact in an application, wherein the binding relationship is configured to be applied to the first notification;
display, based on the binding relationship, a lock screen on a touchscreen, wherein the lock screen comprises the first notification received from the specified contact and corresponding to the application in a first area that indicates a presence of an unread message from the specified contact, a fingerprint unlock icon in a second area, and a first user instruction in the second area, and wherein the first user instruction indicates to a user to verify a fingerprint of the user in the second area to unlock the touchscreen;
detect, in accordance with the first user instruction, a slide gesture on the lock screen, wherein the slide gesture starts from the first area and goes to the second area, 
display a second user instruction and not display the first user instruction in the second area in response to detecting the first touch position of the slide gesture, wherein the second user instruction indicates that the user can drag the first notification to the second area to unlock the touchscreen and view details of the first notification;
gather the fingerprint of the user in response to detecting the second touch position of the slide gesture in the second area;
verify the fingerprint of the user by comparing the fingerprint with a prestored valid fingerprint; and
unlock the touchscreen and display a graphical user interface of the application corresponding to the first notification on the touchscreen when the fingerprint of the user is verified successfully.

48. (New) The computer program product of claim 47, wherein the instructions further cause the electronic device to prominently display the first notification in the first area in response to detecting the first touch position of the slide gesture.

49. (New) The computer program product of claim 47, wherein the instructions further cause the electronic device to display the first notification in the second area in response to detecting the second touch position.



51. (New) The computer program product of claim 47, wherein the touchscreen comprises a fingerprint recognizer configured to gather the fingerprint of the user.

52. (New) The computer program product of claim 47, wherein the touchscreen further comprises a third area, wherein the lock screen further comprises a second notification corresponding to a second application in the third area, and wherein the instructions further cause the electronic device to unlock the touchscreen and display a second graphical user interface of the second application corresponding to the second notification on the touchscreen.

53. (New) A method implemented by an electronic device, comprising:  
setting a binding relationship between a first notification and a specified contact in an application, wherein the binding relationship is configured to be applied to the first notification;
displaying, based on the binding relationship, a lock screen on a touchscreen, wherein the lock screen comprises the first notification received from the specified contact and corresponding to the application in a first area that indicates a presence of an unread message from the specified contact, a fingerprint unlock icon in a second area, and a first user instruction in the second area, and wherein the first user instruction indicates to a user to verify a fingerprint of the user in the second area to unlock the touchscreen;

displaying a second user instruction and not display the first user instruction in the second area in response to detecting the first touch position of the slide gesture, wherein the second user instruction indicates that the user can drag the first notification to the second area to unlock the touchscreen and view details of the first notification;
gathering the fingerprint of the user in response to detecting the second touch position of the slide gesture in the second area;
verifying the fingerprint of the user by comparing the fingerprint with a prestored valid fingerprint; and
unlocking the touchscreen and displaying a graphical user interface of the application corresponding to the first notification on the touchscreen when the fingerprint of the user is verified successfully.

54. (New) The method of claim 53, further comprising prominently displaying the first notification in the first area in response to detecting the first touch position of the slide gesture.

55. (New) The method of claim 53, further comprising displaying the first notification in the second area in response to detecting the second touch position.



57. (New) The method of claim 53, wherein the touchscreen comprises a fingerprint recognizer configured to gather the fingerprint of the user.

58. (New) The method of claim 53, wherein the touchscreen further comprises a third area, wherein the lock screen further comprises a second notification corresponding to a second application in the third area, and wherein the method further comprises unlocking the touchscreen and displaying a second graphical user interface of the second application corresponding to the second notification on the touchscreen.

Allowable Subject Matter
4.	Claims 24-28, 44 and 47-58 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 24-28, 44 and 47-58 are allowed in view of the Examiner’s amendment made above. 
 	
With respect to the allowed independent claims 24, 47 and 53:

Choi, et al (US PG Publication 2017/0038915), hereafter Choi, teaches a user terminal apparatus that provides various lock screens and home screens and a controlling method thereof.
 However, Jeon and Choi, whether taken alone or combination, do not teach or suggest the following novel features:
An electronic device as claimed in claim 24, comprising a memory coupled to the processor and configured to store instructions which, when executed by the processor, cause the electronic device to:
set a binding relationship between a first notification and a specified contact in an application, wherein the binding relationship is configured to be applied to the first notification; and
display, based on the binding relationship, a lock screen on the touchscreen, wherein the lock screen comprises the first notification received from the specified contact and corresponding to the application in the first area that indicates a presence of an unread message from the specified contact, a fingerprint unlock icon in the second area, and a first user instruction in the second area, and wherein the first user instruction indicates to a user to verify a fingerprint of the user in the second area to unlock the touchscreen, in combination with the other recited limitations of the claim
A computer program product as claimed in claim 47, comprising instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an electronic device to:
set a binding relationship between a first notification and a specified contact in an application, wherein the binding relationship is configured to be applied to the first notification; and
display, based on the binding relationship, a lock screen on a touchscreen, wherein the lock screen comprises the first notification received from the specified contact and corresponding to the application in a first area that indicates a presence of an unread message from the specified contact, a fingerprint unlock icon in a second area, and a first user instruction in the second area, and wherein the first user instruction indicates to a user to verify a fingerprint of the user in the second area to unlock the touchscreen, in combination with the other recited limitations of the claim
A method implemented by an electronic device as claimed in claim 53, comprising:
setting a binding relationship between a first notification and a specified contact in an application, wherein the binding relationship is configured to be applied to the first notification; and
displaying, based on the binding relationship, a lock screen on a touchscreen, wherein the lock screen comprises the first notification received from the specified contact and corresponding to the application in a first area that indicates a presence of an unread message from the specified contact, a .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641